Mr. Justice Eldredge delivered the opinion of the court. 4. Damages, § 206*—when instruction erroneous as not conforming to evidence in action to recover for personal injuries. In an* action to recover damages for personal injuries, an instruction that the jury in assessing damages, on finding for the plaintiff, must estimate same from the facts and circumstances in proof and by considering them in connection with their knowledge, observation and experience in the ordinary affairs of life, held erroneous under a declaration alleging plaintiff had incurred expense of four hundred dollars in and about attempting to be cured where there was no evidence of any expense incurred by plaintiff but only that he had been treated by several physicians. 5. Damages, § 189*—necessity of proof of medical services. Medical services are capable of definite proof and if recovery is sought therefor, in an action to recover damages for personal injuries, such proof must be made and the jury have no right to assess such damages from their own knowledge, observation and experience in the affairs of life. 6. Damtages, § 250*—when excessive verdict cured by remittitur. In an action to recover damages for personal injuries, held that any error of the jury in assessing a considerable portion of the damages under an erroneous instruction was curable by remittitur. 7. Electricity, § 26*—when ordinance prohibiting entry on school grounds inadmissible in action against electric companies for negligent injuries. In an action by a minor child against two electric companies to recover damages for personal injuries sustained by plaintiff from wires of defendants’ in contact when he went, while at play in the street, upon certain school property to recover a ball which had bounced thereon, an ordinance of the city prohibiting any person from going upon property used for school purposes under a penalty, excepting those attending the school and others going on such property for the transaction of any lawful business, held to be properly excluded. 8. Infants, § 24*—liability for crime. A child eight years of age cannot be guilty of any crime or misdemeanor. 9. Damages, § 133*—when verdict excessive. In an action by a child eight years of age to recover damages for personal injuries, where the injuries consisted only of some deformity of the first joint of one finger, some pain and suffering, and several scars on the body not visible when plaintiff was clothed, a verdict for $1,250 held excessive to the extent of $400.